—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner was found guilty of violating the prison disciplinary rule that prohibits inmates from using controlled substances after two EMIT tests performed on petitioner’s urine sample yielded positive results for the presence of cannabinoids. In our view, the misbehavior report, the positive results of the urinalysis tests and the testimony from the SYVA technical representative refuting his claim that his authorized medication produced a false positive result, constitute substantial evidence supporting the charge of drug use (see, Matter of Kussius v Walker, 247 AD2d 911, 912). Contrary to petitioner’s contention, the chain of custody was sufficiently documented and a proper foundation was laid for the reliance on the positive test results. Finally, we have examined petitioner’s remaining arguments and find them to be unpersuasive, including his claims that the hearing was untimely commenced and the Hearing Officer was biased.
Mikoll, J. P., Yesawich Jr., Carpinello, Graffeo and Mugglin, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.